March 17, 2009
 
Donald Meyer (“Executive”)
625 Madison Avenue
New York, NY  10022
 
RE:
Amendment to Executive Employment Agreement

 
Dear Donald:
 
On January 1, 2007, you and Centerline Capital Group, Inc. (the “Company”)
entered into an Executive Employment Agreement (the “Agreement”).  Pursuant to
Section 10(b) of the Agreement, the Agreement may be amended by a written
instrument signed by the Executive and the Company.  The parties hereto wish to
amend the Employment Agreement as provided herein.
 
THEREFORE, the parties, intending to be legally bound, agree as follows:
 
1.       Amendment of Agreement.  Section 2, entitled Duties, shall be amended
to change the title from Executive Managing Director and Chief Investment
Officer to Executive Managing Director, thereby relinquishing the title of Chief
Investment Officer, effective as of the date hereof.
 
2.       Effect of Amendment.  The parties herby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified in any other respect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.
 
 
CENTERLINE CAPITAL GROUP, INC.
 
EXECUTIVE:
 
 
By
/s/ Marc D. Schnitzer   /s/ Donald Meyer  
Name:
Marc D. Schnitzer
 
Name:
Donald Meyer
 
Title:
President
   
Executive Managing Director
 
 
CENTERLINE HOLDING COMPANY
     
 
 
By
/s/ Marc D. Schnitzer        
Name:
Marc D. Schnitzer
       
Title:
Chief Executive Officer and President
     

 